   Case 2:19-cv-08580-JFW-MAA Document 66 Filed 06/09/21 Page 1 of 1 Page ID #:2915




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 19-8580-JFW(MAAx)                                              Date: June 9, 2021

Title:        Bryant Patton -v- Midwest Construction Services, Inc., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER TAKING UNDER SUBMISSION DEFENDANT
                                         MIDWEST CONSTRUCTION SERVICES, INC. dba
                                         TRILLIUM CONSTRUCTION/DRIVERS’ MOTION FOR
                                         PARTIAL SUMMARY JUDGMENT [filed 5/12/2021;
                                         Docket No. 53]


        Defendant Midwest Construction Services, Inc. dba Trillium Construction/Drivers’ Motion for
Partial Summary Judgment is currently on calendar for June 14, 2021 at 1:30 p.m. Pursuant to
Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court finds that this
matter is appropriate for decision without oral argument. The hearing calendared for June 14,
2021 is hereby vacated and the matter is taken off calendar. The matter will be deemed submitted
on the vacated hearing date and the clerk will notify the parties when the Court has reached a
decision.


         IT IS SO ORDERED.




                                            Page 1 of 1                       Initials of Deputy Clerk sr
